DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Inventive group election: Applicant’s election of the Group I invention, claims 1, 3-4, 7, 14, 24-25, 29 and 71-77, is acknowledged.
Claims 31, 58 and 61-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Election of species: Applicant’s election of the species of example 2 (BSJ-01-175), which appears at page 146 of the specification (shown below) is acknowledged.

    PNG
    media_image1.png
    260
    756
    media_image1.png
    Greyscale



Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.” 
“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.”
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species…”. 
The elected species appears allowable over the prior art.  The search has been extended to encompass other closely related species of the genus of formula (II) set forth in independent claim 3.  Claim 3 is not allowable over the prior art, see the below rejection.  The search has not been extended unnecessarily to cover all nonelected species.  
8 group attached to the E ring of formula (II).

Claims 1 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim

Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

The restriction is FINAL.







Non-Final Rejection

Priority
This application was filed on May 21, 2019 and is a national stage filing under 35 U.S.C. § 371 of application PCT/US2017/063132, which was filed on November 22, 2017, and which claims priority to U.S. Provisional Application 62/425,519, which was filed on November 22, 2016.

Information Disclosure Statements
The IDS’s dated 21 April 2020 and 11 March 2021 have been received, entered and considered, a signed copy of each is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the claims
Amended claims dated 11 March 2021 have been entered into the record.
Claims 3-4, 7, 24-25, 29 and 71-77 are pending and rejected.
Claims 1, 14, 31, 58 and 61-63 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Claims 2, 5-6, 8-13, 15-23, 26-28, 30, 32-57, 59-60 and 64-70 were cancelled by the Applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 7, 29 and 71-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 3 recites a broad genus of compounds of formula (II), wherein the compounds have functional utility as covalent inhibitors of cyclin-dependent kinase enzymes in view of the required presence of the reactive R7 “warhead” moiety.  The functional activity of the moiety as a “warhead” is a required claim feature.  
Applicant has not described the claimed genus of compounds of formula (II) in a sufficient manner that would indicate they were in possession of the full scope of the claimed genus of compounds, with respect to all of the possible options for functionally active warhead groups according to formulae (i-1) – (i-41) listed in the claims.
 MPEP §2163 states “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.”
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)”

The claimed “warhead” encompasses a broad and diverse scope of structures according to all of the possible options listed in the claims.  The warhead formulae (i-1) – (i-41) each possess variable structural elements and can be variously substituted, etc.  Applicants do not describe structural features of example compounds with warhead moieties adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of the claimed genus of compounds. As such, the claims lack adequate written description for the claimed compounds comprising the required “warhead”. 
With respect to the question of whether sufficient description of a representative number of species of the genus has been provided, Applicant only generically describes warhead formulae according to the genus listed in the claims and provides a limited number of example compounds bearing only two specific warhead structures of formula (i-1); these are the same as listed in claim 24 (not subject to this ground of rejection):

    PNG
    media_image2.png
    134
    311
    media_image2.png
    Greyscale

Furthermore, there is no art-recognized known correlation of structure and function of warhead moieties in the context of covalent kinase inhibitors.  See for example the reference Liu (Chem Biol. 2013, 20, 146–159) where covalent kinase inhibitors which react with active site cysteine thiol residues are reviewed.  Figure 1 on page 147 shows known warheads (electrophiles) and Figure 2 on page 149 shows representative known compounds.  The commonly used “Michael acceptor” moieties, consistent with instant formula (i-1), appear to be well-described in the art, while other unrelated warhead electrophiles with distinct structures are also described, such as an isothiocyanate, etc.  There is no common structure-function theme or relationship among these diverse groups. 
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  The possible structural variations among the instant claimed compounds with respect to the warhead vary across a wide breadth of structural moieties.  Applicant has only described several species having a claimed warhead which are representative of only a very small scope of that claimed.  Further there is no rational basis for a structure-function relationship, provided by either the instant application or the prior art, going beyond compounds having a significant structural similarity to the provided examples.
Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  
While having written description for those specific compounds identified in the specification tables and/or examples and also for those other compounds of reasonably close structural and functional similarity to these examples, such as compounds wherein the warhead is a “Michael acceptor” moiety according to one of formulae (i-1) – (i-3); the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 7, 24-25, 29 and 71-77 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (WO2015058140, IDS).

The Instant Claims

    PNG
    media_image3.png
    109
    289
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    230
    197
    media_image4.png
    Greyscale
                  
    PNG
    media_image5.png
    257
    147
    media_image5.png
    Greyscale

The instant claims are drawn to a genus of a compound according to formula (II), or a stereoisomer thereof;
wherein: n and p are each 0; ring A is an unsubstituted heteroaryl ring of formula (ii-1) wherein V1, V8 and V9 are C; V2 and V4-V7 are CRA2 wherein RA2 is hydrogen; V3 is NRA1 wherein RA1 is hydrogen; R1b is halogen; R6 is hydrogen; and R7 is a warhead of formula (i-1) wherein L3 is NRL3a and RL3a is hydrogen, Y is O, and RE1, RE2, and RE3 are each hydrogen.
A compound with these limitations reads on claims 3-4, 7, 24 and 71-77.  Claim 29 is a pharmaceutical composition comprising the compound.  Regarding claim 25, a compound with these limitations is a “stereoisomer thereof” of the first listed species:

    PNG
    media_image6.png
    131
    292
    media_image6.png
    Greyscale

The Prior Art and Difference Therefrom
Gray teaches a genus of compounds with utility as inhibitors of cyclin dependent kinase (CDK) enzymes, see the abstract.  This utility is the same as that of the instantly claimed compounds.  Page 2, paragraph 4 teaches that the compounds listed in table 1 are exemplary compounds of the genus.  Among these exemplary compounds is at least one compound of close structural similarity to those instantly claimed compounds.  See example compound 161 at sheet 7 of figure 1, shown below:

    PNG
    media_image7.png
    230
    701
    media_image7.png
    Greyscale

This compound differs from the claims in that the instant C and E rings are connected to each other with an amine nitrogen -NH- instead of an ether oxygen -O-.  The compounds are related to each other through the “bioisosteric exchange” of a nitrogen with an oxygen.
Prior Art Teachings
The Gray reference teaches a genus of compounds wherein the rings analogous to instant C and E are attached to each other with a variable linker moiety “L2”. See paragraph 9 on page 4 showing the generic structure:

    PNG
    media_image8.png
    172
    439
    media_image8.png
    Greyscale

And page 75 at line 16 teaching embodiments of “L2”:

    PNG
    media_image9.png
    190
    1451
    media_image9.png
    Greyscale

Thus, the reference teaches alternate embodiments wherein the moiety linking the cyclohexane and benzene rings is an -NH- or an -O-.  The instantly claimed compound falls within the reference generic teachings.
Pharmaceutical compositions comprising the inventive compounds are taught at least at page 114, paragraph 226.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (B), (E) and/or (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have exchanged the amine -NH- linker moiety of the exemplary Gray compound with an oxygen atom -O- linker moiety in order to provide for further useful inhibitors of cyclin dependent kinase enzymes.  A skilled artisan would find reason to make such an exchange in the teachings of the reference and for example in order to provide for compounds having improved physical properties, etc.

See MPEP 2144.08 II. A. 4. (c)
“Consider any teachings of a "typical," "preferred," or "optimum" species or subgenus within the disclosed genus. If such a prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 ("Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.”

“The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus.”

“claims to amitriptyline used as an antidepressant were held obvious in light of the structural similarity to imipramine, a known antidepressant prior art compound, where both compounds were tricyclic dibenzo compounds and differed structurally only in the replacement of the unsaturated carbon atom in the center ring of amitriptyline with a nitrogen atom in imipramine. In re Merck & Co., 800 F.2d 1091, 1096-97, 231 USPQ 375, 378-79 (Fed. Cir. 1986).”

See MPEP 2144.08 II. A. 4. (d)
“Consider the properties and utilities of the structurally similar prior art species or subgenus. It is the properties and utilities that provide real world motivation for a person of ordinary skill to make species structurally similar to those in the prior art. Dillon, 919 F.2d at 697, 16 USPQ2d at 1905; In re Stemniski, 444 F.2d 581, 586, 170 USPQ 343, 348 (CCPA 1971).”

See MPEP 2144.09 I.
“A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990)”

See MPEP 2144.09 III.
“In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement)”
	
It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have provided for “bioisosteric” variants of the Gray amine compounds and to have reasonably expected such variants to have the same or better functional activity.  In order to use such variants an artisan would provide for appropriate compositions, such as those taught by the reference.
The example compounds disclosed in the reference are taught to have the same CDK inhibitory utility as those instantly claimed and represent "typical," "preferred," or "optimum" species within the disclosed reference genus.  The prior art species of example 161 is closely structurally similar to that claimed, and its disclosure provides a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. In view of the close relationship between the instant compounds and the disclosed compounds and the teachings of Gray, there is good reason to select the example amine compound and provide for the corresponding ether compound and to expect them to have the same or better properties.  
This known bioisosteric replacement of a nitrogen atom with an oxygen atom is analogous to the obvious exchange referred to in “In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) cited in the MPEP.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625